                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date:       May 13, 2021

vs.                                                  Case No.: 20-03031-12-CR-S-SRB

NATHAN J. BAY


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Arraignment – Superseding Indictment

Time Commenced: 9:21 a.m.                                     Time Terminated: 9:23 a.m.


                                    APPEARANCES

Plaintiff:    Cameron Beaver, SAUSA
Defendant:    Tom Carver, Retained


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Arraignment:        Defendant makes first appearance as to the Second
             Superseding Indictment filed on 5/6/2021 (Doc. # 259). Defendant waives
             formal reading of the Second Superseding Indictment and enters a plea of not
             guilty as to all counts naming Defendant.


Courtroom Deputy/ERO: Karla Berziel
